Citation Nr: 1451241	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-09 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for thoracolumbar degenerative disc disease (DDD), with sacroiliac joint (SI) degenerative changes, status post T5 compression fracture, excluding a period during which a temporary total rating was in effect.

2.  Entitlement to an initial compensable evaluation for bilateral inguinal hernia repair with right groin strain and surgical scars.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The Veteran had active service from October 1988 to November 2009, when he retired with more than 21 years of service.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO granted service connection for thoracolumbar DDD with SI joint degenerative changes, status post T5 compression fracture, and assigned an initial 20 percent evaluation for that disability, effective December 1, 2009.  The RO also granted service connection for bilateral inguinal hernia, status post repair, with right groin strain and surgical scars, and assigned a noncompensable evaluation.  The initial evaluation for thoracolumbar DDD was increased to 40 percent by a rating decision issued in March 2012.  Additionally, a temporary evaluation of 100 percent was assigned effective June 16, 2011 through September 31, 2011.  
 
During the pendency of the appeal for higher initial ratings for thoracolumbar DDD and for bilateral inguinal hernia, status post repair, the RO issued a supplemental statement of the case (SSOC) in April 2012 which also addressed the initial ratings for bilateral plantar fasciitis and restless leg syndrome.  The Veteran was advised to submit an additional substantive appeal if he wished to appeal the denial of higher initial ratings for those disabilities to the Board.  

Although the Veteran submitted a substantive appeal form in April 2012, within 60 days after the March 2012 SOC, that form did not reference claims for higher initial ratings for bilateral plantar fasciitis or restless leg syndrome.  Those issues are not before the Board for appellate review at this time.  

The April 2012 appeal includes a contention that post-service non-VA clinical records were not considered in the rating for thoracolumbar disability.  That contention is discussed below.  The Veteran also included the statement that "erectile dysfunction rating of 0%."  The record establishes that the Veteran's erectile dysfunction is now rated as 20 percent disabling from December 2009.  The Board finds no disagreement with the 20 percent rating.  The Veteran also stated, as an appealed issue, "4. Denied service connected disability for L/R shin splints."  Awards of service connection for left shin splints and right shin splints were granted in a March 2014 rating decision.  The claim for service connection for bilateral shin splints has been granted since the April 2012 substantive appeal was submitted.  The Board has no jurisdiction to review any aspect of the grants of service connection for shin splints at this time.


FINDINGS OF FACT

1.  The private medical evidence of record is favorable to the Veteran's claim that he has thoracic IVDS, and the unfavorable VA opinions do not discuss the favorable private evidence or explain the reasoning for the differing opinions.  

2.  The Veteran has consistently complained of right groin pain on palpation and intermittent right groin pain with running or prolonged walking, although no pathology can be detected and there is no pain on palpation of the right groin scar.   


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for thoracolumbar DDD, with SI degenerative changes, status post T5 compression fracture, but no higher rating, have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2014).

2.  The criteria for a compensable, 10 percent rating for a scar, status post right inguinal hernia repair, but no higher rating, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Code 7804 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veteran has been granted service connection for 21 disabilities.  A 90 percent disability rating has been assigned, excluding a period during the pendency of this appeal when a total temporary rating was in effect; in addition, the Veteran is entitled to special monthly compensation under 38 U.S.C.A. § 1114(k).  

The Veteran seeks a 60 percent rating for his back disabilities (excluding the cervical spine/neck).  Disabilities of the spine, such as degenerative disease or residuals of vertebral fracture, are to be rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-5242.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The Veteran in this case does not contend that he has favorable or unfavorable ankylosis of the entire thoracic spine.

Under Diagnostic Code (DC) 5243, intervertebral disc syndrome evaluated under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes is 40 percent disabling if there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months.  A 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A note following DC 5243 defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, note 1. 

1.  Claim for increased initial rating for thoracolumbar spine disability

The Veteran was afforded VA examinations in November 2009, 2012, and 2014.  The 2012 and 2014 VA examination reports noted the surgical fusions at T8-T11.  Each examiner assigned a diagnosis of DDD of the thoracolumbar spine.  The examiners who conducted the 2012 and 2014 VA examinations declined to assign a diagnosis of IVDS.  The VA examination reports do not discuss the diagnoses provided by the Veteran's private treating providers.

As noted, the Veteran underwent private fusion of T8-T11.  Prior to that surgical procedure, conservative therapy, including use of epidural spinal anesthesia injections, physical therapy, TENS unit, and other treatment modalities failed to reduce the Veteran's thoracic pain.  Private treating providers and military facility providers assigned diagnoses of thoracic neuritis or radiculitis, unspecified.  See, e.g., April 2011 notes, Alamo Pain Center (see ICD-9 codes, which include IVDS codes).  

During the pendency of the appeal, several radiologic examinations of the thoracic spine, including MRI (magnetic resonance imaging), were conducted.  These examinations, in total, disclosed disc bulges at T1-2, T3-4 (mild indentation of the thecal sac), stable mild anterior wedge compression of T5, T7-8 (effacement of the thecal sac without cord compression), T8-9 (disc protrusion with effacement of thecal sac, mild flattening of spine cord without compression) and mild progression of anterior disc height loss at T8-T9, mild subsidence along the anterior disc graft, and "tiny" disc protrusion at T9-10.  The Veteran reports an increase in severity of pain after the private T8-T11 fusion in 2011.  

It is undisputed that at least one vertebral body fracture, T5, of the thoracic spine, was diagnosed in service.  The VA examiners did not address whether the Veteran manifested residuals of that fracture after service; service medical records reflect that the Veteran was treated for residuals of the T5 fracture in service.  As noted above, private clinical care providers assigned diagnoses of thoracic radiculopathy and conducted diagnostic examinations to determine which thoracic disc space was most directly associated with the Veteran's thoracic radiculopathy.  Finally, fusion of several thoracic discs was performed.  

The Veteran stated, and his supervisors confirmed, that the Veteran lost 56 days from work, 8 weeks, or 14 work-weeks) from work in 2011 due to service-connected disabilities.  A total temporary rating was in effect for several months during that year, because of the Veteran's thoracic spine fusions.  The Veteran indicated that, prior to his surgery, he lost about 50 days of work each year, and reports that his thoracic disability has become more disabling, not less disabling, than prior to the surgery.  

The RO accurately stated that the evidence of record includes no notation that a provider ordered bed rest during the pendency of the appeal, and therefore determined that the days the Veteran lost from work did not fall within the definition of "incapacitating episodes" for purposes of evaluating IVDS.  While that is accurate, it is also apparent from the record that the Veteran has been continuously under the care of providers who have evaluated his back disabilities at all times since service.  The treating providers have advised various types of treatment, none of which has been particularly effective.  It appears that the treating providers are aware that the Veteran uses bedrest to control his back pain when he cannot reduce it any other way.  There is no notation that any provider has advised the Veteran to discontinue use of bed rest to control his pain.  

The Veteran has several disorders of the thoracic spine in combination.  The residuals of a T5 fracture, the symptoms due to herniations of varying size of several discs in the thoracic spine, private diagnoses of thoracic radiculopathy, and, since 2011, spinal fusion of several thoracic vertebrae.  Separate evaluations are not warranted for purposes of VA compensation, since the symptoms of the disorders are overlapping.  38 C.F.R. § 4.14.  

Nevertheless, the Board finds that the evidence is at least in equipoise to warrant a determination that the Veteran has IVDS or that the combination of the thoracolumbar spine disabilities is equivalent to IVDS.  The IVDS, or equivalent, considered in light of the number of days of bed rest when no other treatment is effective to reduce pain, warrants a 60 percent evaluation for thoracolumbar disability.  Further development of this claim is simply not warranted.   

The Board notes that an evaluation in excess of 60 percent for spine disability may be assigned if there is ankylosis of the entire spine.  The Veteran does not so contend that he has spinal ankylosis, and the record discloses that he does not meet the schedular criteria for an evaluation in excess of 60 percent for thoracolumbar disability.  

The Board has considered with the Veteran is entitled to an evaluation in excess of 60 percent for thoracolumbar disability on an extraschedular basis.  38 C.F.R. § 3.321(b).  However, as noted, the overall disability picture does not include any symptom which is not encompassed by the 60 percent evaluation assigned herein.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  No referral to the RO for consideration of an extraschedular rating is required.  38 C.F.R. § 3.321(b)(1).

2.  Claim for compensable evaluation for right inguinal hernia scar

At his 2009, 2012, and 2014 VA examinations, the Veteran consistently reported pain with palpation to the right inguinal area.  The Veteran has also consistently reported, both during service and after, that he has pain on motion of the groin with certain activities, such as running or prolonged walking.  The Veteran's right inguinal region pain has not been attributed to an identifiable etiology, as the surgical scars themselves, including the right inguinal scar, are not painful.  

The Veteran's lay description of the location of the pain he experiences, that is, in the right inguinal area, but not in the left, places the evidence in equipoise to warrant a finding that pain in the area of a prior inguinal hernias repair is a residual of service-connected right inguinal hernia surgery. 

Scars in locations other than the head, face, or neck are rated under 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7801 to 7805.  Burn scar(s) or scar(s) due to other causes that are deep and nonlinear are rated under 38 C.F.R. § 4.118, DC 7801.  A scar that is superficial and nonlinear is rated under DC 7802.  DC 7805 provides that other scars or other disabling effects of scars should be evaluated even if not encompassed by criteria in a rating provided under DCs 7800-7804.  The rating criteria also direct that scars may be rated based on limitation of function of an affected part.  See 38 C.F.R. § 4.118, DCs 7803, 7804.  

The objective evidence establishes that the Veteran's right inguinal hernia repair scar is not unstable and does not adhere to underlying tissue.  Nevertheless, the Veteran's statements that he has right inguinal pain with certain activities and motions is credible.  Given the Veteran's continuing complaints of pain in the right inguinal area, and the consistent complaints of right, but not left, inguinal pain, the Board finds that a 10 percent rating is warranted by analogy to a rating for a tender or painful scar.  A 10 percent evaluation is the maximum schedular rating for one linear scar which does not limit motion, since the criteria related to head, face, or neck disfigurement or multiple scars are not applicable in this case. 

Since a 10 percent evaluation is the maximum schedular evaluation available, the Board has considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extraschedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Extraschedular consideration is warranted if the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

The Veteran's complaints of inguinal pain with palpation or with running are encompassed in the available rating criteria.  The Board also finds that these symptoms do not reflect an "unusual" or exceptional disability picture, especially when considered in light of other factors, such as the number of disabilities for which service connection is in effect.  Accordingly, referral for consideration of an extraschedular rating in excess of 10 percent is not warranted.

Further, as the Veteran is working, a total rating is not raised by this record. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Duties to notify and assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014).  Adequate notice was provided to the Veteran, as the initial claims for service connection for back disability and inguinal hernia disability have been granted.  There is no contention that additional notice is required.  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That Veteran does not contend that there was any defect in the notice, and the Board finds no defect. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has been afforded VA examinations as to each of the service-connected disabilities at issue.  The Veteran has submitted private clinical records and non-clinical records from supervisors at his employment.  The Veteran has not submitted or identified any other relevant evidence.  The duties to notify and assist have been met.





ORDER

An increase from 40 percent to 60 percent for thoracolumbar degenerative disc disease (DDD), with sacroiliac joint (SI) degenerative changes, status post T5 compression fracture, excluding a period during which a temporary total rating was in effect, is granted, subject to law and regulations governing the effective date of an award of compensation. 

An increase in the initial evaluation from noncompensable to a 10 percent evaluation for bilateral inguinal hernia repair with right groin strain and surgical scars , is granted, subject to law and regulations governing the effective date of an award of compensation.



____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


